Stephens, J.
This being a' suit to recover the amount of a check drawn by the defendant, payable to a third person, and by the latter transferred to the plaintiff, and the evidence demanding the inference that the check sued on was, within a reasonable time, presented to the bank upon which it was drawn, and therefore before it was overdue, and was transferred to and received by the plaintiff, in payment of an indebtedness due to the plaintiff by such third person evidenced by another check from such person to the plaintiff, which had been dishonored, and that the plaintiff had delivered up to such person the dishonored check, which was a surrender of something of value, and in payment of the same had accepted the check sued on, such transfer, being for a consideration and before maturity, operated as a payment of the indebtedness represented by the dishonored check, and, in the absence of any notice to the transferee of any equities existing between the maker and the payee, a verdict in favor of the plaintiff against the maker for the amount of the check was properly directed.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.